Exhibit 10.2

FIRST AMENDMENT TO LEASE AGREEMENT

(Paces Pavilion, Suite 130, 3193 Howell Mill Road, Atlanta, Georgia)

THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is dated as of the
13th day of March, 2006, by and between WELLS REAL ESTATE FUND I, a Georgia
limited partnership (the “Landlord”) and EYE CONSULTANTS OF ATLANTA, P.C., a
Georgia professional corporation (the “Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement dated
May 17, 2001 (the “Lease”) pursuant to which Tenant has leased from Landlord the
Demised Premises, which contains 2,535 square feet of Rentable Floor Area and is
commonly known as Suite 130, Paces Pavilion, 3193 Howell Mill Road, Atlanta,
Georgia, such Demised Premises being more particularly described in the Lease;
and,

WHEREAS, the initial Lease Term expires on December 31, 2006, and Landlord and
Tenant desire to extend the Lease Term; and,

WHEREAS, Landlord and Tenant desire to modify and amend the Lease to effectuate
an extension of the Lease Term and for certain other purposes as hereinafter
provided.

NOW, THEREFORE, for and in consideration of the premises, the sum of Ten Dollars
($10.00) in hand paid by each of the parties to the other, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant do hereby agree as follows:

1. Defined Terms. All terms used herein, as indicated by the initial
capitalization thereof, and not otherwise defined herein, shall have the same
respective meanings designated for such terms in the Lease.

2. Extension of Lease Term. Landlord and Tenant hereby agree that the Lease Term
shall be and is hereby extended for an additional period of seven (7) years and
eight (8) months, commencing on January 1, 2007 (the “Effective Date”) and
expiring at 11:59 p.m. on August 31, 2014 (the “Extended Term”). The Extended
Term shall be on the same terms and conditions as set forth in the Lease, except
as hereby expressly amended. Tenant accepts the Demised Premises for the
Extended Term in its “as is, where is” condition, and acknowledges and agrees
that Landlord shall not be required to make any alterations or improvements to
the Demised Premises or the Building or, except as set forth in Paragraph 6 of
this Amendment, provide any allowances to Tenant as a result of or in connection
with such extension of the Term.

3. Base Rental During Extended Term. Article 1(j) of the Lease is hereby amended
to provide that beginning January 1, 2007, Tenant shall pay to Landlord the
following amounts of Base Rental during the Extended Term:

 

Months

   Base Rental Rate    Monthly Rental    Annual Rental

January 1, 2007 - December 31, 2007

   $ 21.25    $ 4,489.06    $ 53,868.75

January 1, 2008 - December 31, 2008

   $ 21.89    $ 4,624.26    $ 55,491.15

January 1, 2009 - December 31, 2009

   $ 22.55    $ 4,763.69    $ 57,164.25

January 1, 2010 - December 31, 2010

   $ 23.23    $ 4,907.34    $ 58,888.05

January 1, 2011 - December 31, 2011

   $ 23.93    $ 5,055.21    $ 60,662.55

January 1, 2012 - December 31, 2012

   $ 24.65    $ 5,207.31    $ 62,487.75

January 1, 2013 - December 31, 2013

   $ 25.39    $ 5,363.64    $ 64,363.65

January 1, 2014 - August 31, 2014

   $ 26.15    $ 5,524.19    $ 66,290.25



--------------------------------------------------------------------------------

4. Abatement of Base Rental. Provided Tenant is not in default of its
obligations under the Lease, Base Rental payable under the Lease shall be abated
for the first eight (8) months of the Extended Term, or January through August
2007 (the “Abatement Period”).

5. Option to Renew. Tenant shall continue to hold the two (2) options to renew
the Lease provided for in Article 1(o) of the Lease, except that the period for
Tenant to provide Landlord with written notice of its intent to exercise an
option to renew is increased from 180 days to 270 days and the “Original Term”
as used in Article 1(o) shall mean the Extended Term.

6. Tenant Improvement Allowance. Following the Effective Date, and provided
Tenant is not in default of its obligations under the Lease, Landlord will
provide Tenant with a tenant improvement allowance of $12,675.00 (the
“Allowance”), which shall be disbursed by Landlord to Tenant within thirty
(30) days following written demand therefor by Tenant, which demand shall be
submitted together with copies of paid invoices and such other information as
Landlord shall reasonably require. The Allowance may be used by Tenant only to
pay for costs incurred by Tenant after the Effective Date in recarpeting,
repainting and otherwise redecorating the Demised Premises for the Extended Term
(collectively, the “Refurbishment Work”). All such Refurbishment Work must be
approved in writing by Landlord, which approval Landlord will not unreasonably
withhold or delay, and shall be undertaken, pursued and completed in accordance
with all terms and conditions contained in the Lease, including Article 14
thereof. Tenant shall cause any Refurbishment Work to be completed in a good and
workmanlike manner and in compliance with all applicable laws, codes and
ordinances. Tenant shall pay all bills relating to the Refurbishment Work on or
before the due date thereof, and Tenant shall in no event allow any liens to be
filed against the Demised Premises or the Building. Any portion of the Allowance
not expended by Tenant in connection with Landlord approved Refurbishment Work
will be credited against Base Rental first becoming due and payable under the
Lease after the Abatement Period.

7. HVAC Usage. The second grammatical paragraph in Section (b) of Exhibit “E”
attached to the Lease is hereby deleted in its entirety and replaced with the
following:

“Upon one (1) day prior notice by Tenant given during Building Operating Hours,
Landlord will furnish such air conditioning and heating at other times (that is,
other than the times specified above), in which case Tenant shall reimburse
Landlord for all reasonable actual costs (currently $10.00 per hour) for any
heating and air conditioning provided to the Demised Premises during days and
times other than the Building Operating Hours (the “After Hours Rate”). Tenant
hereby requests that Landlord furnish heating and air conditioning to the
Demised Premises each weekday beginning at 4:00 a.m. (“Early Morning HVAC
Service”). Tenant shall notify Landlord at least 24 hours in advance if it does
not require such Early Morning HVAC Service for a particular day (or by 4:00
p.m. on the Friday preceding any Monday or Tuesday that Tenant does not require
Early Morning HVAC Service). All Early Morning HVAC Service shall be billed and
paid by Tenant at the After Hours Rate. Any sums due hereunder shall be paid by
Tenant to Landlord together with the installment of Base Rental which is due
next following receipt by Tenant of a billing from Landlord for such sums.
Tenant acknowledges and agrees that the use of the boiler during the months of
May, June, July, August and September will not be necessary.”

8. Miscellaneous Amendments.

(a) Article 1(p) (Letter of Non-Reviewability) is hereby deleted in its
entirety.

(b) The Lease is hereby amended to reflect the fact that the Demised Premises is
Suite Number 130.

 

2



--------------------------------------------------------------------------------

9. Security Deposit Refunded. Landlord will refund the Security Deposit in the
amount of $4,013.75 to Tenant within ten (10) days after this Amendment is fully
executed and delivered by Landlord and Tenant. Article 40 of the Lease is hereby
deleted in its entirety.

10. Brokers. In connection with the lease term extension memorialized in this
Amendment, Landlord has been represented by Dennis Mitchell of Colliers Cauble &
Co. (“Landlord’s Broker”) and Tenant has been represented by Scott Horowitz of
Colliers Cauble & Co. (“Tenant’s Broker”; together with Landlord’s Broker, the
“Brokers”). The Brokers shall be paid a commission by Landlord pursuant to
separate written agreements between Landlord and the Brokers. Landlord and
Tenant each represent and warrant to the other that, except as provided above,
neither of them has employed or dealt with any broker, agent or finder in the
negotiations of this Amendment and each party shall indemnify and hold the other
party harmless from and against any liability, claim, damage, cost or expense in
the event of the inaccuracy of such representations and warranties.

11. Lease in Effect. Except as herein and expressly modified and amended, the
Lease shall remain in full force and effect pursuant to each and every of its
terms and conditions and, as modified and amended herein, is expressly ratified
and confirmed by the parties hereto. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

12. Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be an original and all of which together shall
constitute one and the same document. It shall not be necessary that each party
execute each counterpart, or that any one counterpart be executed by more than
one party, so long as each party executes at least one counterpart. The
signature of any party to any counterpart may be appended to any other
counterpart.

[Balance of this Page Intentionally Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal
as of the date and year first above written.

 

LANDLORD:

WELLS REAL ESTATE FUND I,

a Georgia limited partnership

By:  

Wells Capital, Inc., a Georgia corporation, its

general partner

  By:  

/s/ Randy Fretz

  Name:   Randy Fretz   Title:   Senior Vice President     (CORPORATE SEAL)

 

TENANT: EYE CONSULTANTS OF ATLANTA, P.C., a Georgia professional corporation By:
 

/s/ Mark W. Mohney

Name:   Mark W. Mohney, MD Title:   Medical Director   (CORPORATE SEAL)

 

4